Citation Nr: 1515770	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  10-39 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUES

1. Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1318. 

2. Entitlement to non-service-connected death pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Counsel

INTRODUCTION

The Veteran served on active duty from January 1952 to October 1953. He died in January 2009. The appellant is his surviving spouse. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of a Department of Veterans Affairs (VA) Pension Management Center, which denied the issues on appeal. Review of the paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, a March 2015 brief of the appellant's representative.


FINDINGS OF FACT

1. The Veteran was not a prisoner of war of; and he did not have a disability continuously rated totally disabling for a period of 10 or more years immediately preceding his death or a disability rated by the VA as totally disabling continuously since his release from active duty and for at least five years immediately preceding his death.

2. The appellant's countable income of $9,796.00 exceeds the applicable maximum annual pension rates (MAPR) in 2009 for surviving spouses of $7,933.00.


CONCLUSIONS OF LAW

1. The criteria for an award of DIC benefits under the provisions of 38 U.S.C.A.     § 1318 have not been met. 38 U.S.C.A. §§ 1318, 7105 (West 2002); 38 C.F.R.        §§ 3.22 (2014).

2. The criteria for entitlement to non-service-connected death pension benefits have not been met. 38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.271, 3.272, 3.273 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Under applicable criteria, VA generally has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Generally, notice must be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on a claim for VA benefits and must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of a Veteran's death, section 5103(a) notice must be tailored to the claim. The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. 

Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted. Where a claimant submits a detailed application for benefits, VA must provide a detailed response. Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

In this case, the appellant was not provided a specific pre-adjudicatory letter notifying her of what was necessary to support a DIC claim. The appellant was also not informed of the Veteran's service-connected disabilities at the time of his death. However, these notice failures are ultimately not prejudicial to the appellant, as she and her representative have demonstrated actual knowledge of the elements of the claims with which she appealed, and significantly, she has not asserted entitlement to service connection for the cause of the Veteran's death. Further, neither the appellant, nor her representative, has not alleged any prejudice with respect to notice, as is required. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). None is found by the Board. 

Further, in Dela Cruz v. Principi, 15 Vet. App. 143 (2001), the Court held that the enactment of the VCAA does not affect matters on appeal when the question is one limited to statutory interpretation (purely legal questions). See also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (no duty to notify a claimant where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit and no duty to assist a claimant where there is no reasonable possibility that such aid could substantiate the claim because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit). 

The appellant's claim for DIC benefits under the provisions of 38 U.S.C.A. § 1318 and her claim for non-service-connected death pension are being denied because of the lack of legal merit. Therefore, VA had no duty to notify or assist the appellant in conjunction with the adjudication of these issues.


DIC under 38 U.S.C.A. § 1318 

VA pays DIC benefits to the surviving spouse of a deceased Veteran who was in receipt of, or entitled to receive compensation, at the time of his death for a service-connected disability that was rated totally disabling if:  (1) the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; (2) if the disability was rated by the VA as totally disabling continuously since a Veteran's release from active duty and for at least five years immediately preceding death; or (3) if the Veteran was a former POW who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death. 38 U.S.C.A. 
§ 1318(b). 

For purposes of 38 U.S.C.A. § 1318, "entitled to receive" means that at the time of death, the Veteran had a service-connected disability rated totally disabling by VA but was not receiving compensation because:  (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C.A. § 5314 (West 2002) to offset an indebtedness of the Veteran; (3) the Veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in a VA rating decision concerning the issue of service connection, disability evaluation, or effective date; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments because the Veteran's whereabouts were unknown, but the Veteran otherwise was entitled to continued payment based on a total service-connected disability rating; or (6) VA was withholding payments under 38 U.S.C.A. § 5308 (West 2002) but determines that benefits were payable under 38 U.S.C.A. § 5309 (West 2002). 38 C.F.R. § 3.22.

The Board find that the requirements of 38 U.S.C.A. § 1318 for an award of DIC benefits are not met. The evidence of record does not reflect that the Veteran was a POW, and the appellant does not assert otherwise. Furthermore, the Veteran separated from service in October 1953 and was service connected for bilateral hearing loss, rated as 90 percent disabling, tinnitus, rated as 10 percent disabling, residuals of cold injury to the right lower extremity, rated as 20 percent disabling, residuals of cold injury to the left lower extremity, rated as 20 percent disabling, and PTSD, rated as 30 percent disabling, each effective November 29, 2005. His combined rating as of November 29, 2005, was 100 percent. The Veteran was not service connected for any other disabilities.

The Veteran was not rated 100 percent disabled for the 10-year period immediately preceding his death. The Veteran died in January 2009, and his only service-connected disabilities were granted service connection as of November 2005. Therefore, it is not legally possible to establish a 100 percent rating for a 10 year period to meet the eligibility requirement for DIC 38 U.S.C.A. § 1318. For these reasons, DIC under 38 U.S.C.A. § 1318 is precluded. 

It appears, from review of the appellant's March 2010 Notice of Disagreement and September 2010 Substantive Appeal, that she asserts that the Veteran was not made aware of the 10-year requirement at any time prior to his death, and that VA medical professionals did not advise him as to VA compensation at any time prior to his death. The Board is sympathetic to the idea that the Veteran could have applied years prior to his November 2005 claim that was granted such that he was awarded service connection, as discussed above. While the Board is sympathetic to the appellant's loss, and recognizes the Veteran's honorable service to his country, per application of Rodriguez v. Peake, 511 F.3d 1147 (Fed Cir. 2008), the Board need not review whether there is any disorder of record for which service connection could have been established and then assigned a total rating for the appropriate period of time so as to warrant the award of DIC benefits under 38 U.S.C.A. § 1318, also known as "hypothetical entitlement." Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009); 38 C.F.R. § 3.22.

As the evidence shows the Veteran (i) was not continuously rated totally disabled during the 10 years preceding his death, (ii) was not continuously rated totally disabled since release from active duty, or (iii) was not a former prisoner of war, the criteria for DIC pursuant to 38 U.S.C.A. § 1318 have not been met; therefore, the appellant's claim for compensation under 38 U.S.C.A. § 1318 is without legal merit. As the law is dispositive of this claim, it must be denied for lack of legal merit. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Entitlement to Non-Service-Connected Death Pension

Death pension benefits are generally available for surviving spouses, as a result of a Veteran's nonservice-connected death. 38 U.S.C.A. § 1541(a). An appellant is entitled to these benefits if the Veteran served for 90 days or more, part of which was during a period of war; and, the appellant meets specific income and net worth requirements. See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

The Veteran in this case served on active duty from January 1952 to October 1953, during the Korean Conflict; thus his service included 90 days or more, part of which was during a period of war. In order to be entitled to non-service-connected death pension benefits, the appellant must only meet the specific income and net worth requirements. See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4). 

The surviving spouse of a Veteran who meets wartime service requirements will be paid the maximum rate of pension, reduced by the amount of her countable income. 38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.23, 3.273. Payments from any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded. 38 C.F.R. § 3.271. Basic entitlement to such pension exists if, among other things, the appellant's income is not in excess of the MAPR specified in 38 C.F.R. § 3.23. 38 U.S.C.A. § 1541(a), (b); 38 C.F.R.    § 3.3(a)(3). The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as published in VA regulations. 38 C.F.R. § 3.21. 

For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable MAPR by the countable income on the effective date of entitlement and dividing the remainder by 12. 38 C.F.R.                 § 3.273(a). Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income. 38 C.F.R. § 3.271(c). Income from Social Security Administration (SSA) benefits, to include Social Security disability payments, is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income. Certain unreimbursed medical expenses may be excluded from countable income for the same 12-month annualization period to the extent they were paid. To be considered, the total expense must be in excess of five percent of the MAPR. 38 C.F.R. § 3.272. 

The appellant filed her claim for nonservice-connected death pension benefits in February 2009 as a claim of entitlement to dependency and indemnity compensation (DIC). She reported that she did not have any dependent children, and the regulations pertaining to such need not be discussed herein. The appellant provided her pertinent financial information in her February 2009 claim. The May 2009 letter informing her that her claim was denied invited her to advise VA if her income decreased or her expenses increased. To date, the appellant has not supplemented the record with any additional financial information. In this regard, the appellant, in her March 2010 Notice of Disagreement with the May 2009 rating decision on appeal discussed her disagreement with the denial of her claim of entitlement to DIC pursuant to 38 U.S.C.A. § 1318, specifically, that she should not be denied such on the basis that the Veteran was not in receipt of disability benefits at the 100 percent rate for the 10 years preceding his death. She did not disagree with the calculation of her income and expenses or the denial of her claim of entitlement to non-service-connected death pension.
In 2009, the MAPR for a surviving spouse was $7,933.00. The appellant's income was calculated as $14,067.00, from her SSA payments of $7,144.00 yearly, private retirement of $6,368.00 yearly, and $300.00 of yearly interest income, as well as a one-time death benefit payment from the SSA of $255.00. Her expenses were calculated as $4,271.00, from her yearly Medicare Part B premiums of $1,156.00, and the burial expenses of $3,715.00, less VA's $600.00 burial benefits payment. In this regard, it appears that VA did not reduce the appellant's income by her $1,156.00 Medicare Part B premiums; however, as such are more than five percent of the MAPR over 12 months, more than $396.55, they should be counted as income-reducing expenses. 38 C.F.R. § 3.272. In any event, her income of $9,796.00, $14,067.00 minus her expense of $4,271.00, is still more than $7,933.00, the MAPR. 

As detailed above, the appellant's countable income is more than the MAPR for 2009. A surviving spouse cannot receive death pension benefits if her income exceeds specified annual level. Because the appellant's income exceeds the statutory limit; she is not entitled to VA non-service-connected death pension benefits. 38 C.F.R. § 3.273. While the Board is sympathetic to the appellant's loss, and recognizes the Veteran's honorable service to his country, it is bound by the laws and regulations governing VA benefits. Because Congress prohibits the payment of VA death pension to those whose countable income exceeds statutory limits, and the appellant's income exceeds those limits, she is not legally entitled to VA death pension benefits. The appellant's claim for non-service-connected death pension is without legal merit. As the law is dispositive of this claim, it must be denied for lack of legal merit. Sabonis, 6 Vet. App. 426, 430.




							(Continued on the next page)


ORDER

DIC pursuant to 38 U.S.C.A. § 1318 is denied. 

Non-service-connected death pension is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


